Exhibit ASTERISKS INDICATE MATERIAL THAT HAS BEEN REDACTED, FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. Execution Version This AMENDMENT TO THE AGREEMENT (this "Amendment"), dated as of October 18, 2009 (the "Amendment Date"), is entered into by and among Steven Spielberg, in his personal capacity, Diamond Lane Productions, Inc., a California corporation ("DLP" and together with Steven Spielberg, "Steven"), and Universal City Development Partners, Ltd., a Florida limited partnership (as successor in interest to Universal City Florida Partners, the "Partnership"), such parties to be referenced individually as a "Party" and collectively as the "Parties". RECITALS WHEREAS, Steven Spielberg and the Partnership are parties to that certain Agreement, dated as of January 20, 1987, and amended and/or modified as of January 5, 2001, July 15, 2003 and March 30, 2006 (collectively, the "Agreement"), with respect to Steven Spielberg rendering certain services to the Partnership as creative consultant in connection with certain projects; WHEREAS Steven Spielberg by letter dated February 27, 1989, has directed that all payments to him by the Partnership under the Agreement be made to DLP; WHEREAS, DLP is currently receiving payments for the Florida Project and one Comparable Project in Osaka, Japan; WHEREAS, additional projects that could constitute Comparable Projects are currently contemplated in Singapore, Dubai, *** and ***; WHEREAS, subject to the terms and conditions set forth herein, the Parties agree to amend the Agreement by way of this Amendment; and WHEREAS, capitalized terms used but not defined in this Amendment shall have the meanings ascribed to them in the Agreement. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: ARTICLE I AMENDMENTS TO THE AGREEMENT 1.1Amendments to the Agreement.Steven and the Partnership each hereby consents and agrees that the Agreement is hereby amended as follows: (a) The first sentence of Paragraph 11(b) of the Agreement is hereby amended and restated in its entirety to read as follows: "Subsequent to the above three-year period as to the Florida Project and for all years during the term of this agreement as to the Comparable Project in Osaka, Japan known as Universal Studios Japan ("USJ"), DLP shall be paid ***% of 100% of the gross revenues, gross rentals, sales price, etc. instead of the above provided ***%." (b) Paragraph 11(d) of the Agreement is hereby amended and restated in its entirety to read as follows: "DLP will be entitled to quarterly accountings and payments based thereon within 45 days from the end of each quarter.On every June 30th during the term of this Agreement (or, if not a Business Day (as used herein, "Business Day" means any day that is not a Saturday, Sunday or other day on which commercial banks in Orlando, Florida are authorized or required by law to remain closed), on the next Business Day thereafter), (i) the Partnership will provide DLP with a three-year projection of the payments projected to be owed to DLP under this Agreement in respect of the Florida Project and (ii) Universal City Studios LLLP d/b/a Universal Parks and Resorts ("UPR") will provide DLP with a three-year projection of the payments projected to be owed to DLP under this Agreement in respect of each Comparable Project. Such projections will be based on management’s reasonable best estimates as to the future performance of the Florida Project and such Comparable Projects at the time prepared.Steven acknowledges and agrees that such projections are for informational purposes only and actual performance may differ substantially from such projections.Neither the Partnership nor UPR, nor any guarantor of the Partnership’s obligations under this Agreement, shall incur any liability with respect to such projections.Steven shall keep all such projections confidential pursuant to (i) Paragraph 25 of this Agreement, (ii) that certain Confidentiality Agreement between DLP and UPR, dated as of May 1, 2009 and (iii) that certain Confidentiality Agreement between DLP and the Partnership, dated as of October 15, 2009." (c) Paragraph 11(e) of the Agreement is hereby amended and restated in its entirety to read as follows: "Except as provided in the remainder of this Paragraph 11e, the payment to DLP of ***% of the Project’s revenues specified above in this Paragraph 11 shall, subject to Paragraphs 13e and 14e, apply also to Comparable Projects in which Steven becomes vested hereunder pursuant to Paragraph 12 while Steven has an obligation to render consulting services hereunder (as the term of his obligation to render consulting services may be extended pursuant to Paragraph 13)."Gross revenues" of a Comparable Project shall be defined as set forth in Exhibit "A", as if the Partnership was the sole owner and operator of such Comparable Project.Notwithstanding the foregoing to the contrary, with respect to any Comparable Project (other than USJ) in which DLP’s interest is vested hereunder pursuant to Paragraph 12 while Steven has an obligation to render consulting services hereunder (as the term of his obligation to render consulting services may be extended pursuant to Paragraph 13) (and are not exempted by Paragraphs 13e or 14e) and in which the Partnership and/or any Affiliate(s) do(es) not own or control at least 50% of the equity thereof, in lieu of all other sums provided above in this Paragraph 11, DLP shall receive a participation in 100% of the gross revenues, gross rentals and sales price, etc. of such Comparable Project equal to the greater of (i) ***% and (ii) the percentage figure determined by multiplying *** times the ratio that the Partnership’s (and/or any Affiliate’s) equity in such Comparable Project bears to 50%.For example, if the Partnership and/or any Affiliates own 45% of the equity of a Comparable Project, then DLP shall receive ***% of 100% of the gross revenues, gross rental, sales price, etc., of such Comparable Project." (d) Paragraph 12 of the Agreement is hereby amended and restated in its entirety to read as follows: "12.Vesting.Steven has earned the right to receive ***% of 100% of the gross revenues, gross rentals, sales price, etc., from the Florida Project and from USJ, each as in existence on the effectiveness of that certain Amendment to the Agreement (the
